Citation Nr: 1648104	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  10-04 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral plantar fasciitis.

2.  Entitlement to service connection for bilateral shin splints.

3.  Entitlement to service connection for a bilateral ankle disorder.

4.  Entitlement to service connection for a left wrist disorder.

5.  Entitlement to service connection for cold injuries to the hands and feet.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from March 2004 to January 2007.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a June 2007 rating decision of the VA Regional Office (RO) in Atlanta, Georgia.

The issues were previously remanded by the Board in January 2015 for further development.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January 2015, the Board remanded the issues for further development.  Specifically, the Board requested that updated VA outpatient treatment records be obtained and the Veteran be provided with a VA examination to obtain etiology opinions as to the claimed disabilities.  

The record reflects that the Veteran was scheduled for a VA examination in June 2015.  However, the record does not contain a letter through which the Veteran was notified of the scheduled examination.  Moreover, a careful review of the record shows that the VA examination request and inquiry contains an address for the Veteran that is different from the address used by the RO in other letter which reached the Veteran.  The address in the examination request also differs from the address the Veteran recently used in a January 2016 application for vocational rehabilitation.  Finally, there is no report of contact showing that the Veteran was contacted via telephone to be informed of the scheduling of the VA examination.  Given the discrepancy in the addresses and the lack of a notice letter regarding the scheduling of the VA examination, the Board cannot presume regularity.  Accordingly, to ensure due process, the Board will remand the issues to provide the Veteran with a new opportunity for a VA examination.

Furthermore, in a Supplemental Statement of the Case response faxed in April 2016, the Veteran stated that she continues to regularly receive treatment for her claimed disabilities at the VA.  The most recent VA treatment record on file date to May 2015.  Therefore, it appears there are outstanding relevant VA treatment records which should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to obtain and associate with the record copies of the Veteran's VA treatment records associated with the issues on appeal since May 2015.

2.  After the above development has been completed, the RO should have the Veteran scheduled for an appropriate VA examination to determine the nature and etiology of any plantar fasciitis, any bilateral ankle disorder, shin splints, and left wrist disorder present during the appeal period.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The presence or absence of identified pathology should be noted.  A complete rationale should accompany each opinion provided.  If there is no identified pathology, the examiner should determine if the appellant has signs or symptoms of an undiagnosed illness.

After a full examination of the Veteran and a review of the record, the examiner should answer the following questions:

a) Whether he has plantar fasciitis, and if present, whether it is related to service.  The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any plantar fasciitis is related to service, including as proximately due to or the result of a service-connected disease or injury, or whether any plantar fasciitis increased in severity as the result of the Veteran's service-connected bilateral pes planus with painful bunions. 

b) Identify any bilateral ankle disorder and/or shin splints (disease, injury or diagnosis) that may be present.  The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current bilateral ankle disorder and/or shin splints are related to service, including her ankle sprains and shin splints in service.

c) Identify any left wrist disorder (disease, injury or diagnosis) that may be present.  The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current left wrist disorder is related to service, including her left wrist injury in service.

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that her reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.  A complete rationale should accompany each opinion provided.

If, upon completion of the above action, the benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




